Citation Nr: 0715810	
Decision Date: 05/25/07    Archive Date: 06/01/07	

DOCKET NO.  03-04 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the cervical spine. 

2.  Entitlement to service connection for residuals of an 
injury to the lumbosacral spine, including degenerative joint 
disease. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from November 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
VARO in Waco, Texas, that denied entitlement to the benefits 
sought.

In September 2004, the Board affirmed the January 2002 rating 
decision.  The veteran subsequently appealed the decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In December 2005, based on a Joint Motion for 
Remand, the Court issued an Order remanding the matter to the 
Board for readjudication consistent with the Joint Motion.  

Thereafter, in August 2006, the Board remanded the case for 
further development.  The requested actions have been 
accomplished and the case has been returned to the Board for 
appellate review.

The case has been advanced on the Board's docket in 
accordance with the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claims and has made all reasonable efforts 
to develop such evidence.  

2.  There is no medical evidence of record documenting the 
presence of a cervical spine disorder during service or for 
years thereafter.  The medical evidence does not attribute 
any current cervical spine disorder, to include arthritis, to 
the veteran's active service.

3.  There is no medical evidence of record documenting the 
presence of degenerative joint disease of the lumbar spine 
during service or for years thereafter.  It is not shown that 
the veteran's degenerative joint disease of the lumbar spine 
is attributable to his active service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
degenerative joint disease of the cervical spine are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102-5103A, 5107 (West 
2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).

2.  The criteria for entitlement to service connection for 
degenerative joint disease of the lumbar spine are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102-5103A, 5107 (West 
2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2005)) imposes obligations on 
VA in terms of its duties to notify and assist claimants in 
the development of their claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, including 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of the 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provided; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Beverly v. Nicholson, 19 Vet. 
App. 394 (2005) (outlining VCAA notice requirements).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those elements are:  (1) Veteran's status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

A review of the evidence of record reveals that in various 
communications, including an August 2006 communication from 
the Appeals Management Center in Washington, D.C., these 
mandates have been satisfied.  The August 2006 letter told 
the veteran that records had been requested from the Social 
Security Administration.  The veteran was specifically 
informed that evidence was still needed from him showing that 
cervical spine and lumbar spine disorders had existed from 
the time of the military service discharge to the present.  
He was told specifically what types of evidence would help 
make VA's decision.  He was specifically informed that he was 
to provide VA with any evidence or information he might have 
pertaining to his claim.  He was informed what the evidence 
had to show to establish entitlement to the benefits sought.  
He was also informed how VA determines the disability rating 
to be assigned to a disorder for which service connection is 
established and he was informed how VA determines an 
effective date for benefits, should a claim be granted.  The 
Board therefore finds that the veteran was effectively 
informed to submit all relevant evidence in his possession, 
and that he received notice of the evidence needed to 
substantiate his claims, the evidence by which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See 
Beverly v. Nicholson, 19 Vet. App. 394 (2005).   

With regard to the duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim, the record 
reveals that VA made reasonable efforts to obtain records.  
The record reveals that the veteran's service medical records 
were likely destroyed in the 1973 fire at the National 
Personnel Records Center in St. Louis.  The morning reports 
for the 633rd Port Company in November 1944 and the 
Detachment of Patients Report from the 25th Evacuation 
Hospital on Espirito Santo, New Hebrides, were located and 
placed in the claims folder as a result of the various 
requests.  The Board believes that the several requests by VA 
comply with its heightened obligation to explain findings and 
conclusions, to consider carefully the benefit of the doubt 
rule, and to assist a veteran with the development of claims 
when service medical records are not available.  See Russo v. 
Brown, 9 Vet. App. 46, 51 (1996); see also Cromer v. 
Nicholson, 19 Vet. App. 215 (2005).  

The Board also notes that the duty to assist includes 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A setting forth Secretary's various duties 
to claimant).

A VA physician examined the veteran in September 2003 and 
indicated he was "unable" to give an opinion regarding a 
relationship between current joint disease of the cervical 
and lumbar spine and active service "without resorting to 
speculation since there are no medical records from the 
1944/45 time period to describe the clinical findings or 
diagnosis."  The Board finds that obtaining another opinion 
is not required because there is no competent evidence that 
any current joint disease involving either the cervical spine 
or the lumbar spine might be related to service.  Wells v. 
Principi, 326 F. 3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination 
absent a showing by the veteran of a causal connection 
between the disability and service).  In this case, the 
veteran has not brought forth evidence, other than his own 
statements, suggestive of a causal connection between 
degenerative joint disease of the cervical and/or lumbar 
spine and his active service.  No medical professional has 
provided an opinion that joint disease of the cervical and 
lumbar spine is related to a disease or injury in service.  

Further, the Board notes that the case was remanded in August 
2006 in order to fully comply with the provisions of the 
VCAA.  Records from the Social Security Administration were 
obtained and associated with the claims file.  The veteran 
was provided with a VCAA notice response letter and was told 
that he could indicate whether he intended to submit any 
additional information or evidence that would help support 
his claim.  He stated that he had no other information or 
evidence to give to VA to substantiate his claim and he 
wanted the claim decided as soon as possible.  

Based on the foregoing, the Board finds that VA fulfilled its 
VCAA duties to notify and to assist the veteran, and, thus, 
no additional assistance or notification is required at this 
time.  

Pertinent Legal Criteria

In general, service connection will be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in or aggravated by 
active military service.  38 C.F.R. § 3.303(d).

When a veteran had active service for ninety (90) days or 
more, and certain chronic diseases, including arthritis, are 
manifest to a compensable degree of 10 percent or more within 
the first year following separation from service, service 
connection will be presumed for the condition.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be competent evidence showing:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of an 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or 
injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); 
accord Disabled American Veterans v. Secretary of Veterans 
Affairs, 419 F. 3d 1317, 1318 (Fed. Cir. 2005); Shedden v. 
Principi, 381 F. 3d 1163, 1166 (Fed. Cir. 2004).  If the 
veteran fails to demonstrate any one element, denial of 
service connection will result.  Disabled American Veterans, 
supra; Coburn, supra.  

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran should 
not assume that the Board has ignored pieces of evidence that 
are not specifically discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board provide reasons for rejecting evidence favorable to 
the veteran).  

Based on a longitudinal review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claims for service connection. 

Initially, the Board notes that as a lay person, the veteran 
himself does not qualify to opine on matters requiring 
medical knowledge, such as the etiology of any current joint 
disease of the cervical spine or joint disease of the lumbar 
spine.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a lay 
person is generally not capable of opining on matters 
requiring medical knowledge).  

The veteran essentially claims that he injured his back while 
unloading cement from a ship while serving in the New 
Hebrides in 1944.  Available contemporaneous records include 
morning reports of the 633rd Port Company in November 1944 
and the Detachment of Patients Report from the 25th 
Evacuation Hospital on Espirito Santo, New Hebrides.  The 
records show the veteran was discharged from the 
25th Evacuation Hospital on November 26, 1944 and transferred 
to "General Hospital USA."  No additional information with 
regard to the hospitalization is of record.  

Documentation of the presence of arthritis involving the 
cervical spine and the low back spine was first made many 
years following service discharge.  The Board may, and will, 
consider in its assessment of a service connection claim, the 
passage of a lengthy period of time wherein the veteran has 
not complained of the disorder at issue.  See Maxson v. 
Gober, 230 F. 3d 1330 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F. 3d 1335 (Fed. Cir. 2002).  In the instant 
case, the initial diagnoses of the presence of degenerative 
joint disease of the cervical spine and of the lumbar spine 
occurred many years following the veteran's discharge from 
service.  The absence of supportive evidence for such a long 
period of time weighs against the claim.  It was not until 
1983, a time many years following service discharge that the 
veteran was first seen for complaints of back and neck 
problems.  When he was seen in January 1983 at a VA 
outpatient facility he complained that he had had pain in the 
neck and back since 1944.  He stated that during the years 
between service and the present, he had taken medications on 
his own for back discomfort without relief.  

Additional evidence includes the report of a VA orthopedic 
examination in February 1986.  At that time the veteran again 
complained of low back pain and neck pain since 1944 when he 
was unloading a ship.  He stated he was not immediately given 
any medical treatment, but several months later was 
hospitalized for several weeks because of his back problems.  
He related that he was returned to duty.  He reported that in 
the years subsequent to service he received treatment at the 
Shreveport VA medical facility on several occasions for his 
back complaints.  However, as noted above, the reports of 
medical treatment by VA in Shreveport date from 1983, a time 
years following service discharge.  Following examination, 
diagnoses included osteoarthritis of the cervical spine and 
degenerative disc disease of the cervical spine; degenerative 
disc disease and osteoarthritis of the lumbar spine, with 
mild impairment of back function.  

VA accorded the veteran an examination of his spine in 
September 2003 for the purpose of obtaining an opinion as to 
the etiology of any neck and/or back problems.  The claims 
file was reviewed by the examiner.  Diagnoses were given of 
degenerative joint disease of the cervical spine and of the 
lumbar spine.  The examiner referred to the veteran giving a 
history of neck and back pain and stiffness while in service 
in 1944 and 1945 and noted there were no service medical 
records present in the claims file to support the claim.  He 
stated he was "unable" to given an opinion regarding the 
relationship between the current degenerative joint disease 
of the cervical and lumbar spine and the veteran's active 
service "without resorting to speculation" because "there 
were no medical records from the 1944/45 time period to 
describe the clinical findings or diagnosis."  

As result of the Remand by the Board in 2006, records 
associated with a November 1987 decision of an administrative 
law judge with the Social Security Administration granting 
the veteran disability benefits primarily because of 
disabilities of the lumbar and cervical spine do not talk 
about the presence of disabilities of either spine from a 
medical standpoint until the 1980's, again, a time many years 
following service discharge.

The veteran has not submitted or identified any medical 
opinion or other medical evidence indicating a causal 
relationship between any post service arthritis of the neck 
and back on the one hand and the veteran's active service on 
the other.  The one opinion of record regarding the etiology 
of the joint disease of the cervical and lumbar spine is not 
helpful.  The VA physician who examined the veteran in 2003 
indicated that the evidence that was available to him was not 
sufficient enough for him to render other than a purely 
speculative opinion.  The Board notes that medical evidence 
that is speculative, general, or inconclusive in nature 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996).  With the VA examiner not linking the current joint 
disease of the cervical and lumbar spine to service, no 
causal connection between such abnormalities and the 
veteran's active service has been established.  Accordingly, 
the Board must deny the claim.


ORDER

Service connection for a cervical spine disability, including 
arthritis, is denied. 

Service connection for a low back disability, including 
degenerative joint disease, is denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


